 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                  )
                                                    )   Case No. 1:15-cv-00780-AWI-EPG (PC)
 9                                                  )
                                                    )
10   GINA CARUSO                                    )   ORDER ON STIPULATION TO AMEND
                                                    )   ORDER ON PLAINTIFF’S MOTION FOR
11                  Plaintiff,                      )   SANCTIONS (ECF No. 212)
                                                    )
12          v.                                      )
                                                    )   (ECF No. 220)
13   OFFICER G. SOLORIO, et al.,                    )
                                                    )
14                  Defendants.                     )
                                                    )
15                                                  )
                                                    )
16
17          On December 17, 2019, the parties filed a Stipulation to Amend the Order on Plaintiff’s
18   Motion for Sanctions (ECF No. 212). (ECF No. 220). Based upon the stipulation filed by the
19   parties, the Court hereby orders that the order for sanctions, filed on November 26, 2019 (ECF
20   No. 212) shall be amended as follows:
21          1. Page 13, line 12: “Defendant Villegas” will be changed to “Defendant Ingram”;
22          2. Page 13, line 14: “Defendant Villegas” will be changed to “Defendant Ingram”;
23          3. Page 14, line 18: “Defendant Villegas” will be changed to “Defendant Ingram”;
24          4. Page 14, line 20: “Defendant Villegas” will be changed to “Defendant Ingram”; and
25          5. Page 15, line 3: “Defendant Villegas” will be changed to “Defendant Ingram”.
26   ///
27
     ///
28

                          ORDER – STIPULATION TO AMEND ORDER FOR SANCTIONS
                       CARUSO V. SOLORIO, ET AL., CASE NO. 1:15-CV-00780-AWI-EPG
                                                  PAGE 1
 1          An amended order with only the above changes will be issued in due course.
 2   Defendants’ request for reconsideration by the District Judge (ECF No. 214) will be considered a
 3   request for reconsideration of the amended order.
 4
 5   IT IS SO ORDERED.
 6
 7      Dated:    December 18, 2019                          /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                          ORDER – STIPULATION TO AMEND ORDER FOR SANCTIONS
                       CARUSO V. SOLORIO, ET AL., CASE NO. 1:15-CV-00780-AWI-EPG
                                                  PAGE 2
